J-S32024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    RICHARD P. ROATCHE                         :
                                               :
                       Appellant               :      No. 2370 EDA 2019

          Appeal from the Judgment of Sentence Entered July 10, 2019
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0006705-2018


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                                   FILED: MAY 3, 2021

        Appellant, Richard P. Roatche, appeals from the judgment of sentence

entered in the Montgomery County Court of Common Pleas, following his

bench trial convictions for harassment and disorderly conduct.1 We affirm.2

        The relevant facts and procedural history of this appeal are as follows.

           At trial, the Commonwealth presented evidence that
           [Appellant] had an altercation with his neighbor, Abraham
           Hittle, regarding their adjoining properties. While Mr. Hittle
           was on a riding mower, mowing his lawn and the lawn of a
           neighboring     property,    [Appellant]   approached    and
           threatened Mr. Hittle with a tomato stake. After leaving the
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2709(a)(1), 5503(a)(1), respectively.

2On October 7, 2020, we stayed our disposition of this case pending this
Court’s decision in Commonwealth v. Lopez, 2021 PA Super 51 (filed March
23, 2021) (en banc). Now that this Court has issued its decision in Lopez,
we lift the stay order.
J-S32024-20


         altercation on foot and walking back to his property, Mr.
         Hittle called the police to report the incident.

         The area of the neighboring property being mowed by Mr.
         Hittle abuts [Appellant’s] property. On the date in question,
         the grass cuttings created from Mr. Hittle’s lawn mower
         were being displaced onto [Appellant’s] property and into
         his garden. [Appellant] indicated to Mr. Hittle that he did
         not want the grass cuttings on his property, and the
         altercation ensued, resulting in [Appellant] [w]ielding a
         tomato stake at Mr. Hittle. There is a lengthy history of
         animosity and a need for police involvement with these two
         neighbors.

(Trial Court Opinion, filed 10/4/19, at 1-2) (internal record citations omitted).

      The court conducted a one-day bench trial on July 10, 2019, finding

Appellant guilty of harassment and disorderly conduct. Immediately following

trial, the court sentenced Appellant to ninety (90) days’ probation for

harassment, plus a consecutive term of ninety (90) days’ probation for

disorderly conduct. The court also ordered Appellant to pay court costs and

have no contact with Mr. Hittle.       Following the imposition of sentence,

Appellant’s counsel asked the court to consider waiving the payment of court

costs, because Appellant’s “only source of income is retirement.” (N.T. Trial,

7/10/19, at 89). The court responded, “This is what I will do, if he doesn’t

have any problems or he doesn’t violate in the six months I will waive the

costs but not until then.” (Id. at 89-90).

      Appellant did not file post-sentence motions. Instead, Appellant timely

filed a notice of appeal on August 8, 2019. On August 13, 2019, the court

ordered Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors


                                      -2-
J-S32024-20


complained of on appeal.       After requesting an extension, which the court

granted, Appellant timely filed his Rule 1925(b) statement on September 12,

2019.

        Appellant now raises two issues for our review:

          Did the sentencing court err by conditioning a waiver of
          supervision costs on [Appellant’s] future compliance with
          conditions of probation?

          Was evidence sufficient to establish that [Appellant] had the
          requisite intent required to qualify a crime as harassment?

(Appellant’s Brief at viii).

        In his first issue, Appellant contends that a sentencing court must

impose a “supervision fee” on a defendant who receives a probationary

sentence, unless the court determines that the defendant is unable to pay.

Appellant insists “the only factor relevant to a determination of waiver of

supervision fees is a person’s ‘present inability to pay.’” (Id. at 8) (quoting

18 P.S. § 11.1102(c)). As such, Appellant argues that the court imposed an

illegal sentence by conditioning the waiver of supervision fees on Appellant’s

future compliance with the terms of his probation.

        In addition to his argument regarding the legality of his sentence,

Appellant also challenges the discretionary aspects of the sentence.

Specifically, Appellant claims his “future compliance with probation is in no

way relevant to a determination of his ability to pay supervision fees.” (Id.

at 9). Appellant maintains the court relied upon this impermissible factor in

fashioning his sentence, and the sentence could be vacated on this basis

                                      -3-
J-S32024-20


alone. Appellant also asserts that the court compounded its error by failing

to “provide any information regarding what the actual amount of the imposed

costs would be.”    (Id.).   Appellant concludes this Court must vacate his

judgment of sentence and remand the matter for resentencing. We disagree.

      “A claim that implicates the fundamental legal authority of the court to

impose a particular sentence constitutes a challenge to the legality of the

sentence,” which is non-waivable where the reviewing court has jurisdiction.

Commonwealth v. Infante, 63 A.3d 358, 363 (Pa.Super. 2013).                “If no

statutory authorization exists for a particular sentence, that sentence is illegal

and subject to correction.” Id. Generally, a claim that a court lacks authority

to impose costs constitutes a challenge to the legality of sentence.

Commonwealth v. Garzone, 993 A.2d 306 (Pa.Super. 2010), affirmed, 613

Pa. 481, 34 A.3d 67 (2012). “We review the legality of a sentence [under a]

de novo standard.     Our scope of review is plenary.”      Commonwealth v.

Smith, 210 A.3d 1050, 1062 (Pa.Super. 2019), appeal denied, ___ Pa. ___,

218 A.3d 1199 (2019) (internal citations omitted).

      Section 11.1102(c) governs the imposition of probation supervision fees

as follows:

         § 11.1102. Costs for offender supervision programs

                                   *    *    *

            (c) Court.—The court shall impose as a condition of
         supervision a monthly supervision fee of at least $25 on any
         offender placed on probation, parole, accelerated
         rehabilitative disposition, probation without verdict or

                                       -4-
J-S32024-20


         intermediate punishment unless the court finds that the fee
         should be reduced, waived or deferred based on the
         offender’s present inability to pay. Of the fee collected, 50%
         shall be deposited into the County Offender Supervision
         Fund established in each county pursuant to this section,
         and the remaining 50% shall be deposited into the State
         Offender Supervision Fund established pursuant to this
         section.

18 P.S. § 11.1102(c).

      Additionally, a claim that a sentence is based on impermissible factors

constitutes   a   challenge   to   the   discretionary   aspects   of   sentencing.

Commonwealth v. Shugars, 895 A.2d 1270 (Pa.Super. 2006). Challenges

to the discretionary aspects of sentencing do not entitle an appellant to an

appeal as of right. Commonwealth v. Sierra, 752 A.2d 910, 912 (Pa.Super.

2000). Prior to reaching the merits of a discretionary sentencing issue:

         [W]e conduct a four part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

      Instantly, the court announced the imposition of the following sentence:

         Here is the sentence; count two, harassment, 90 days of
         probation to date from today. Count three, disorderly
         conduct, 90 days of probation running consecutive to count
         two. You’re to have no contact with Abraham Hittle. You’re
         to pay court costs. And unfortunately I really don’t believe

                                         -5-
J-S32024-20


          there are any other conditions I can place upon you.

(N.T. Trial at 89) (emphasis added).3            Thereafter, Appellant’s attorney

specifically argued that court costs should be waived due to Appellant’s limited

financial resources.      Appellant’s attorney did not specifically mention the

probation supervision fee. (See id. at 89-90). The court agreed to revisit the

issue of waiving court costs in six months, and counsel stated, “I will make

that note.” (Id. at 90).

       Contrary to Appellant’s argument, the court did not condition the waiver

of supervision fees on Appellant’s future compliance with the terms of his

probation. Rather, the parties discussed the imposition of court costs only.

Thus, to the extent Appellant argues that the court somehow violated Section

11.1102(c), his claim is without merit.          Regarding his argument that the

sentencing court relied upon impermissible factors, Appellant did not preserve

this issue at sentencing or in a motion to reconsider and modify sentence.4


____________________________________________


3 The court did not mention the payment of the probation supervision fee, and
the certified record does not include a corresponding written sentencing order.
Nevertheless, a copy of the trial court’s docket, which is attached to
Appellant’s notice of appeal, confirms that the “monthly offender supervision
fee” was part of Appellant’s sentence. See Joseph v. Glunt, 96 A.3d 365
(Pa.Super. 2014), appeal denied, 627 Pa. 774, 101 A.3d 787 (2014)
(explaining that, even in absence of written sentencing order, criminal docket
and sentencing hearing transcript can be used to confirm imposition of valid
sentence).

4 Moreover, to the extent Appellant’s counsel requested the waiver of court
costs due to financial hardship at the sentencing hearing, we reiterate that
there is no requirement that a court make an ability-to-pay determination
before imposing court costs at sentencing. See Lopez, supra.

                                           -6-
J-S32024-20


See Evans, supra. The record also belies Appellant’s claim the court did not

provide the actual amount of the court costs, because the trial court docket

attached to the notice of appeal forwarded to this Court lists the amount of

each cost at issue. On this record, Appellant is not entitled to relief on his first

issue.

         In his second issue, Appellant acknowledges the Commonwealth’s

evidence that he approached Mr. Hittle with a tomato stake and made

threatening      comments.        Nevertheless,    Appellant   insists   that   the

Commonwealth did not establish that he made the comments with the intent

to harass Mr. Hittle. Appellant argues that he had a long history of hostile

encounters with Mr. Hittle, and Mr. Hittle was the aggressor on many

occasions. In light of these prior encounters, including some that resulted in

criminal charges being filed against Mr. Hittle, Appellant maintains he

reasonably feared for his own safety during the instant encounter.           Under

these circumstances, Appellant concludes the Commonwealth presented

insufficient evidence to support his harassment conviction. We disagree.

         Our standard of review for sufficiency claims is as follows:

            The standard we apply in reviewing the sufficiency of the
            evidence is whether viewing all the evidence admitted at
            trial in the light most favorable to the verdict winner, there
            is sufficient evidence to enable the fact-finder to find every
            element of the crime beyond a reasonable doubt. In
            applying [the above] test, we may not weigh the evidence
            and substitute our judgment for the fact-finder. In addition,
            we note that the facts and circumstances established by the
            Commonwealth need not preclude every possibility of
            innocence. Any doubts regarding a defendant’s guilt may

                                        -7-
J-S32024-20


         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [trier] of fact while passing upon the credibility of witnesses
         and the weight of the evidence produced, is free to believe
         all, part or none of the evidence.

Commonwealth v. Tucker, 143 A.3d 955, 964 (Pa.Super. 2016), appeal

denied, 641 Pa. 63, 165 A.3d 895 (2017) (quoting Commonwealth v.

Hansley, 24 A.3d 410, 416 (Pa.Super. 2011)).

      The Pennsylvania Crimes Code defines the offense of harassment, in

pertinent part, as follows:

         § 2709. Harassment

            (a) Offense defined.―A person commits the crime of
         harassment when, with intent to harass, annoy or alarm
         another, the person:

                  (1) strikes, shoves, kicks or otherwise subjects
            the other person to physical contact, or attempts or
            threatens to do the same[.]

18 Pa.C.S.A. § 2709(a)(1).

         With the enactment of 18 Pa.C.S. [§] 2709, our legislature
         has sought to prohibit such conduct, including speech, which
         is not Constitutionally protected and which is intended to
         alarm or seriously annoy another person. The purpose of
         the [legislation], undoubtedly, was to extend to the
         Individual the protections which have long been afforded the
         general public under disorderly conduct and breach of the
         peace statutes.

Commonwealth v. Duncan, 363 A.2d 803, 807 (Pa.Super. 1976).                “An

                                      -8-
J-S32024-20


intent to harass may be inferred from the totality of the circumstances.”

Commonwealth v. Cox, 72 A.3d 719, 721 (Pa.Super. 2013) (quoting

Commonwealth v. Lutes, 793 A.2d 949, 961 (Pa.Super. 2002)).

      Instantly, Mr. Hittle testified that he started to mow the grass, and

Appellant “proceeded to come to me with a stake and was swinging it eight or

nine times just missing my head.” (N.T. Trial at 13). Mr. Hittle explained that

Appellant swung the stake “like a baseball bat,” and “at one point he stopped

that stick right at my ear and said I will fucking kill you.” (Id. at 14-15).

Here, Appellant’s verbal threat of harm demonstrated the requisite intent to

support the harassment conviction. See Commonwealth v. Duda, 831 A.2d

728 (Pa.Super. 2003) (holding Commonwealth presented sufficient evidence

to support harassment conviction where defendant’s use of obscene language

and death threats demonstrated that his phone calls to victim were made with

intent to harass). Thus, Appellant is not entitled to relief on his second issue.

See Tucker, supra. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/3/21



                                      -9-